Exhibit 10.20

2009 Base Salaries for Named Executive Officers

On June 3, 2008, retroactive to May 1, 2008, the Compensation Committee of the
Board of Directors of Environmental Power Corporation (the “Company”) approved
the following base salaries for each of the Company’s “named executive
officers”, as defined in Item 402 of Regulation S-K. These base salaries
remained the same for 2009.

 

Name and Title

   Base Salary

Richard E. Kessel

    President and Chief Executive Officer

   $ 318,800

Michael E. Thomas

    Senior Vice President, Chief Financial Officer and Treasurer

   $ 227,700

Dennis Haines

    Vice President, General Counsel and Secretary

   $ 221,000